DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 10 November 2021.  Claims 1, 2 and 14 have been amended.  Claims 7 and 19 have been previously cancelled.  Claims 1-6 and 8-19 are currently pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-6 and 8-14 are a method and claim 15-19 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. 

Step 2A:
Prong 1: Independent claims 1, 8 and 15 recite the limitation of identifying baseline of customer spending one or more merchant category code, generating a time series algorithm for each merchant category code based on baseline history information, receiving a stream of transaction associated with a user, inputting the stream, receiving as output and directing advertisement to the user and parsing the stream of transaction into a plurlity of sub stream, where each of the plurality of sub-steam correspond to transactions associated with a specific  merchant catory code.  This limitation as drafted, is a process that, under its broadest reasonable interpretation, covers organizing of human activity for targeting personalized advertisement to user based on user spending history but for recitation of generic computer components.   The limitation of   anticipating the output purchase window as result of received input of transaction associated with a user, this limitation as drafted is a process that, under its broadest reasonable interpretation covers the performance of the limitation the mind but for the recitation of a generic computer.   
That is, other 
The receiving limitation as drafted is also a process that under its broadest reasonable interpretation covers collecting information by the computer system for anticipating the purchase window in human mind.    The mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.    Thus, the claims are directed to the abstract idea.  
The parsing limitation as drafted, is also a process, that under its broadest reasonable interpretation convers the determination of the transaction request is authentic (see paragraph [0043]) of applicants specification.  The mere nominal recitation of a generic computer system does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.    Thus, the claims are directed to the abstract idea.  

Prong 2:  The claim recites additional elements: receiving at information, and that a generic network appliance performs the comparing step.  The receiving step is recited at a high level of generality (i.e., as a general means of gathering purchase information for anticipating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The computing system appliance that performs the comparison step is also recited at a high level of generality, and merely automates the anticipation step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing system or processor).
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the computing system or processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea 

Step 2B: 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the receiving step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

Dependent claims 2-3, 6-7, 12, 13, 15, 16 and 19 these claims recited limitation that further define the same abstract idea noted in claim 1.  These claims do not contain any further 

Dependent claims 4,  9, 11, 17   and 20 , these claims recited limitation that further define the same abstract idea noted in claim 1.  In addition they recite the additional elements of generating a personized web page by the computing system.  The computing is recited at a high-level of generality such that is amounts no more than mere instruction to apply the exception using a generic computer component.   This is considered insignificant extra solution activity in that the controlling here is intending the web page to provide advertisement.  Even in combination, these additional elements do not integrates the abstract idea into a practical applicant.  Further   in step 2B, as noted above, this is considered well-understood, routines, conventional activity nothing the Symantec, TLI and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function. 

Dependent claims 5, 10, and 18, these claims recited limitation that further define the same abstract idea noted in claim 1.  In addition they recite the additional elements of generating    and transmitting electronic message using the computing system.  The computing is recited at a high-level of generality such that is amounts no more than mere instruction to apply the exception using a generic computer component.   This is considered insignificant extra solution activity in that the controlling here is intending the web page to provide advertisement.  Even in combination, these additional elements do not integrates the abstract idea into a practical applicant.  Further   in step 2B, as noted above, this is considered well-understood, routines, 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (Pub., 2016/0148224 A1)  in view of  Mangipudi et al (US Pub., 2016/0171540 A1)

With respect to claim 8, Misra teaches a method of generated directed advertisements comprising: 
paragraph [0012], discloses the data for each selected merchant categories may be obtained based on historical transaction data .., historical transaction data [baseline]  may comprise one or more of: merchant identify, transaction amount, date of transactions data , merchant category code (MCC), industry  code and industry description,  paragraphs [0016]-[0017] and [0110]-[0111], discloses Table 1 & 2, show raw data of consumer spending in five merchant categories  over thirty-six months [ baseline history] ); 
generating, by computing system, a prediction model a prediction model trained to forecast further spending of each user of the plurlity of user by training the prediction model to learn one or more spending habit of the plurality of users(paragraph [0012, discloses the time series model.., data of each of the selected merchant..,  paragraph [0084], discloses a time-series model can be fitted on the selected principle components  based on statistical modeling techniques .., the Modeling the Principal Components using a time-series techniques  utilize granular transaction data and advantageously capture  the seasonality relationship  and paragraph [0106], discloses obtain based on historical transaction data such as: merchant identify, transaction amount, date of transaction , merchant category code (MCCP industry code, and industry description, etc.,   ); and

identifying, by the computing system, an anticipated purchase window in which the user will transact at a merchant having a specified merchant category code, wherein the anticipated purchase window comprises an anticipated date of next purchase and anticipated purchase amount (fig. 1, 106, discloses fit data of the selected one or more merchant category to a time-series model, and paragraph [0012], discloses the data of each of the selected merchant category may comprise consumer spending in the corresponding selected category., the data of each of the selected merchant catory may be obtained based on historical transaction data).
Misra teaches the above elements including receiving, by the computer system, a stream of transaction (paragraph [0032], discloses obtaining transaction data history, transaction dat history typically comprise anonymized and aggregated spent information by customer/account at a specific merchant site at a specific time location and paragraph [0034], discloses a transaction processing system is configure to capture all traction in a transaction network..,) and fitting a time-series model to data of the selected one or more merchant categories; and predicting consumer spending in the specific merchant category using the output of the time-series model (paragraph [0119]).  Misra failed to teach the corresponding obtained transaction data is assorted with a user and the corresponding output of the predicted results is the anticipated purchase window for directing advertisement to user according with each respective anticipated purchase window.
However, Mangipudi teaches associated with the user (paragraph [0048], discloses receives user purchases  history from point of sale (POS) database , user activity information  receives  from merchants’ mobile  application .., user information associated  with user interactions with items such as predict ) 

 receiving  by the computing system, as output, an anticipated purchase window for the user with respect to each merchant catory code of the one or more merchant catory code where the anticipated purchase window comprising an anticipated data of the next purchase amount (paragraphs [0082]-[0083], discloses determining user intent towards certain product brand or categories  .. paragraph  [0105], discloses content determination  and targeting system determines purchase  probability of an item on a given day [anticipated window] and paragraph [0108], discloses table time series  forecasting ) ; and

directing, by the computing system advertisement to the user in accordance with each respective anticipated purchase window (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the time-series module that predict the consumer spending in the specific merchant of Misra with a feature that determines purchase probability of item on a given day based on the part purchase history and periodic of purchase of Mangipudi in order to increase their sales and revenue (see Mangipudi, paragraph [0002]).

With respect to claim 9, Misra in view of Mangipudi teaches elements of claim 8, Mira filed to teach directing advertisement to a user during anticipated window comprising generating a personalized webpage comprising one or more advertisement.   
However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user during anticipated (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements (paragraph [0005], discloses providing personalized and relevant content and service   in which a customer  is currently interested , paragraph [0163], discloses personalized content delivery via minichannel, paragraph [0184], discloses a webpage of a website hosted by the content 
With respect to claim 10, Misra in view of Mangipudi teaches elements of claim 8, Misra filed to teach directing advertisement to a user during anticipated window comprising generating an electronic message comprising the one or more advertisements.
However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user during anticipated window (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US generating an electronic message comprising the one or more advertisements (Fig. 18, 1817 discloses sort message service (SMS), paragraph [0139], disclose a short message services (SMS) client .., and paragraph [0211] discloses dynamic targeting of messages by the content determine and targeting system 2902 to a user providing personalized and relevant content and service   in which a customer is currently interested).  Therefore, it would have been obvious to 

With respect to claim 11, Misra in view of Mangipudi teaches elements of claim 8, Misra failed to teach generating, by the computing system, a personalized webpage for a merchant of a plurality of merchants, wherein the personalized webpage comprises statistics corresponding to a success rate of advertisements associated with the merchant.
However, Mangipudi teaches generating, by the computing system, a personalized webpage for a merchant of a plurality of merchants, wherein the personalized webpage (paragraph [0005], discloses providing personalized and relevant content and service   in which a customer  is currently interested , paragraph [0163], discloses personalized content delivery via minichannel, paragraph [0184], discloses a webpage of a website hosted by the content determination and target system 2902 an online web interfaces …  and paragraph [0209], discloses the content determination and targeting system 2902 invokes, for example, personalized offer and services ) comprises statistics corresponding to a success rate of advertisements associated with the merchant (paragraph [0062], discloses dynamic ranking of content, association and attribution with positive or negative user sentiments, etc.).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the time-series module that predict the consumer spending in the specific merchant of Misra with a feature a webpage of a website hosting of Mangipudi in order to 

With respect to claim 12, Misra in view of Mangipudi teaches elements of claim 8, furthermore, Misra teaches the method  wherein identifying, by the computing system, the anticipated purchase window in which the user will transact at a merchant having a specified merchant category code  comprises: defining the anticipated window on a merchant-level basis (paragraph  [0105], discloses content determination  and targeting system determines purchase  probability of an item on a given day [anticipated window] and paragraph [0108], discloses table time series  forecasting ).  
With respect to claim 13, Misra in view of Mangipudi teaches elements of claim 8, Misra failed to teach wherein the one or more advertisements are tailored to the user.
However, Mangipudi teaches teach wherein the one or more advertisements are tailored to the user (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the time-series module that predict the consumer spending in the specific merchant of Misra with a feature that determines purchase probability of item on a given day based on the part purchase .


Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (Pub., 2016/0148224 A1)  in view of  Padam et al (US Pub., 2005/0080692 A1) and further view of Mangipudi et al (US Pub., 2016/0171540 A1)
 
With respect to claim 1, Misra teaches a method of generated directed advertisements, comprising: 
identifying, by a computing system, a baseline history of customer spending a plurality of  merchant category codes (paragraph [0009], discloses  identify the correlation between the two or more merchant categories with the specific merchant  category ,   paragraph [0012], discloses the data for each selected merchant categories [within the scope of a plurality of merchant category codes] may be obtained based on historical transaction data .., historical transaction data [baseline]  may comprise one or more of: merchant identify, transaction amount, date of transactions data , merchant category code (MCC), industry  code and industry description,  paragraphs [0016]-[0017] and [0110]-[0111], discloses Table 1 & 2, show raw data of consumer spending in five merchant categories  over thirty-six months [ baseline history] ); 
generating, by the computing system, a plurality of time series algorithms, the plurlity of time series algorithms comprising  time series algorithm for each merchant category code of the plurality  merchant category codes, where the time series algorithm is based on the baseline (Fig. 2, paragraph [0008], discloses fitting data of the selected one or merchant categories to a time series model [a time series algorithm], paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) the generating comprising:

generating the time series algorithm (paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) comprising  a first variable corresponding to a trend of the customer spending second variable corresponding to a seasonality of the customer  spending, and  a third variable  corresponding to noise associated with the customer  spending (paragraph [0012, discloses the time series model.., data of each of the selected merchant.., paragraph [0076], discloses transaction and spending volumes [noise associated with customer spending]  a being recorded across server destination, industry and paragraph [0084], discloses a time-series model can be fitted on the selected principle components  based on statistical modeling techniques .., the Modeling the Principal Components using a time-series techniques  utilize granular transaction data and advantageously capture  the seasonality relationship  paragraphs [0086]-[0098] discloses where xₜ is a spend [ first variable corresponding to a trend of customer  spending], at time t, [second variable corresponding to a seasonality of customer spending] and constant ɸ is the coefficient [third variable corresponding to noise associated with customer spending]   and paragraph [0106], discloses obtain based on historical transaction data such as: merchant identify, transaction amount, date of transaction , merchant category code (MCCP industry code, and industry description, etc.,   ); and 
inputting, by the computing system, the stream of user data into the plurality of time series algorithms, (Fig. 1, 106, discloses fit data of the selected one or more merchant category to a time-series model, and paragraph [0012], discloses the data of each of the selected merchant category may comprise consumer spending in the corresponding selected category., the data of each of the selected merchant catory may be obtained based on historical transaction data, paragraph [0085], discloses time-series autocorrelated models [plurality of algorithms] paragraph [0088], discloses autoregressive models [plurlity of time series algorithms] and paragraph [0104], discloses step 106 involves fitting data of the selected one or more merchant categories to a time-series model) the inputting comprising:
inputting each sub-stream into a respective time series algorithm based on the specific merchant category code associated with the sub-stream and the respective time series algorithm(Fig. 1, 106, discloses  fit data of the selected one or more merchant categories to a time-series model and 108 discloses predict consumer spending in the specific merchant catory using the output of the time series model  paragraph [0104], discloses fitting data of the selected one or more merchants categories to a time-series model..).

Misra teaches the above elements including in order to attain a reduced dataset before fitting the time series models (paragraph [0118]) and fitting a time series model to data of the selected one or more merchant categories and predicting consumer spending in the specific merchant category using the output of the time-series model (paragraph [0119]).  Misra filed to teach the corresponding fitted data of the selected one or more transaction is parsed into a  wherein each of the plurality of sub-streams corresponds to transactions associated with a specific merchant category code.
 
However, Padam teaches  parsing, by the computing system, the stream of transactions into a plurality of sub streams, wherein each of the plurality of sub-streams corresponds to transactions associated with a specific merchant category code(paragraph [0013], discloses a POS transaction associated with the employee [merchant category]  is received and parsed into first and second electronic  transactions, paragraph [0014], discloses parse the at least one monetary amount into sub electronic according to the rules.  Each sub electronic transaction is processed in a different tier of the collection and paragraph [0048], discloses POS transaction amount that has been parsed in a split transaction).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for to attain a reduced dataset before fitting the time series models of Misra with a future that parsed into first and second electronic transactions of Padam for purpose of processing each sub electric transition in a different tier of the collection (see, Padam, paragraph [0014]).  
 Misra in view of Padam  teaches the above elements, Misra further teaches receiving, by the computer system, a stream of transaction (paragraph [0032], discloses obtaining transaction data history, transaction dat history typically comprise anonymized and aggregated spent information by customer/account at a specific merchant site at a specific time location and paragraph [0034], discloses a transaction processing system is configure to capture all traction in a transaction network..,) and fitting a time-series model to data of the selected one or more merchant categories; and predicting consumer spending in the specific merchant category using the output of the time-series model (paragraph [0119]) and Padam  teaches computing network 
However, Mangipudi teaches associated with the user (paragraph [0048], discloses receives user purchases  history from point of sale (POS) database , user activity information  receives  from merchants’ mobile  application .., user information associated  with user interactions with items such as predict ) ;
 receiving  by the computing system, as output, an anticipated purchase window for the user with respect to each merchant catory code of the plurality merchant catory code where the anticipated purchase window comprising an anticipated data of the next purchase amount (paragraphs [0082]-[0083], discloses determining user intent towards certain product brand or categories  .. paragraph  [0105], discloses content determination  and targeting system determines purchase  probability of an item on a given day [anticipated window] and paragraph [0108], discloses table time series  forecasting ) ; and
directing, by the computing system advertisement to the user in accordance with each respective anticipated purchase window (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill before the effective filing date of the claimed invention  for the  time-series module that predict the consumer spending in the specific merchant of Misra and for  parsing the transaction into  a split transaction of Padam     with a feature that determines purchase probability of item on a given day based on the part 

With respect to claim 2, Misra in view Padam and further view of Mangipudi     teaches elements of claim 1, furthermore, Misra teaches the method wherein identifying, by the computing system, the baseline history of customer pending for the plurality  merchant category code (paragraph [0012], discloses merchant category code ),  comprises:  
identifying the baseline history on a merchant-level (paragraph [012], discloses the data of each of the selected merchant catory may be obtained based on historical transaction data).  
With respect to claim 3 Misra in view Padam and further view of Mangipudi     teaches elements of claim 1, furthermore, Misra  teaches the method wherein the stream of transaction associated with the user comprises at least one of merchant name, merchant category code, seasonality information and amount spent  (paragraphs [0036]-[0074], discloses merchant category code ). 
 
With respect to claim 4, Misra in view Padam and further view of Mangipudi     teaches elements of claim 1, Mira and Padam  filed to teach directing advertisement to a user comprising generating a personalized webpage comprising one or more advertisement.   
However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements (paragraph [0005], discloses providing personalized and relevant content and service   in which a customer  is currently interested , paragraph [0163], discloses personalized content delivery via minichannel, paragraph [0184], discloses a webpage of a website hosted by the content determination and target system 2902 an online web interfaces …  and paragraph [0209], discloses the content determination and targeting system 2902 invokes, for example, personalized offer and services ) .  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant of Misra and fetching web page and serving the webpage up to browser of Padam with a feature a webpage of a website hosting of Mangipudi in order to dynamically receives user characterstics information, item information of multiple items engaging by the user and event information  and dynamically targeting the time event and inventory based location-specific and behavioral relevant content  and service   (see Mangipudi, paragraphs [0184]-[0186]) and the recommendation engine dynamically generate  recommendation for dynamically targeting the generated relevant content associated with the determined target item(see Mangipudi, [0188]).  

With respect to claim 5, Misra in view of Padam and further view of Mangipudi teaches elements of claim 1, Mira and filed to teach directing advertisement to a user comprising generating an electronic message comprising the one or more advertisements.

However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US generating an electronic message comprising the one or more advertisements (Fig. 18, 1817 discloses sort message service (SMS) paragraph [0139], disclose a short message services 
 
With respect to claim 6, Misra in view of Padam and further view of Mangipudi teaches elements of claim 1, furthermore, Misra teaches the method wherein the output comprises an estimated time the user will next transaction with a merchant having a specified merchant category code (paragraph [0071], discloses merchant category code and paragraph [0062], discloses transaction record can be used to predict the probability of time window in which similar truncation would occur).  
With respect to claim 14, Misra teaches a system comprising: 
a processor (Fig, 2, 203, discloses processor); and
a memory having programming instructions stored thereon, which, when executed by the processor, perform one or more operation (Fig. 2, 207 main memory, and paragraph [0013], discloses memory and the computer program code), comprising:
generating, a plurlity of time series algorithms, the plurlity of time series algorithm comprising , a time series algorithm for each merchant category code of a plurality of  merchant each time series algorithm is based on the baseline history of a customer spending for a respective merchant code, (Fig. 2, paragraph [0008], discloses fitting data of the selected one or merchant categories to a time series model [a time series algorithm], paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] )  the generating comprising:

generating the time series algorithm (paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) comprising  a first variable corresponding to a trend of the customer spending second variable corresponding to a seasonality of the customer  spending, and  a third variable  corresponding to noise associated with the customer  spending paragraph [0012, discloses the time series model.., data of each of the selected merchant.., paragraph [0076], discloses transaction and spending volumes [noise associated with customer spending]  a being recorded across server destination, industry and paragraph [0084], discloses a time-series model can be fitted on the selected principle components  based on statistical modeling techniques .., the Modeling the Principal Components using a time-series techniques  utilize granular transaction data and advantageously capture  the seasonality relationship  paragraphs [0086]-[0098] discloses where xₜ is a spend [ first variable corresponding to a trend of customer  spending], at time t, [second variable corresponding to a seasonality of customer spending] and constant ɸ is the coefficient [third variable corresponding to noise associated with customer spending]   and paragraph [0106], discloses obtain based on historical transaction data such as: merchant identify, transaction amount, date of transaction , merchant category code (MCCP industry code, and industry description, etc.,   );) ; and 
inputting, the stream of user data into the plurality of time series algorithms, the inputting (Fig. 1, 106, discloses fit data of the selected one or more merchant category to a time-series model, and paragraph [0012], discloses the data of each of the selected merchant category may comprise consumer spending in the corresponding selected category., the data of each of the selected merchant catory may be obtained based on historical transaction data, paragraph [0085], discloses time-series autocorrelated models [plurality of algorithms] paragraph [0088], discloses autoregressive models [plurlity of time series algorithms] and paragraph [0104], discloses step 106 involves fitting data of the selected one or more merchant categories to a time-series model)comprising:
inputting each sub-stream into a respective time series algorithm based on the specific merchant category code associated with the sub-stream and the respective time series algorithm(Fig. 1, 106, discloses  fit data of the selected one or more merchant categories to a time-series model and 108 discloses predict consumer spending in the specific merchant catory using the output of the time series model  paragraph [0104], discloses fitting data of the selected one or more merchants categories to a time-series model..).

Misra teaches the above elements including in order to attain a reduced dataset before fitting the time series models (paragraph [0118]) and fitting a time series model to data of the selected one or more merchant categories and predicting consumer spending in the specific merchant category using the output of the time-series model (paragraph [0119]).  Misra filed to  wherein each of the plurality of sub-streams corresponds to transactions associated with a specific merchant category code.
 
However, Padam teaches  parsing, by the computing system, the stream of transactions into a plurality of sub streams, wherein each of the plurality of sub-streams corresponds to transactions associated with a specific merchant category code(paragraph [0013], discloses a POS transaction associated with the employee [merchant category]  is received and parsed into first and second electronic  transactions, paragraph [0014], discloses parse the at least one monetary amount into sub electronic according to the rules.  Each sub electronic transaction is processed in a different tier of the collection and paragraph [0048], discloses POS transaction amount that has been parsed in a split transaction).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for to attain a reduced dataset before fitting the time series models of Misra with a future that parsed into first and second electronic transactions of Padam for purpose of processing each sub electric transition in a different tier of the collection (see, Padam, paragraph [0014]).  
 Misra in view of Padam  teaches the above elements, Misra further teaches receiving, by the computer system, a stream of transaction (paragraph [0032], discloses obtaining transaction data history, transaction dat history typically comprise anonymized and aggregated spent information by customer/account at a specific merchant site at a specific time location and paragraph [0034], discloses a transaction processing system is configure to capture all traction in a transaction network..,) and fitting a time-series model to data of the selected one or more merchant categories; and predicting consumer spending in the specific merchant category using output of the time-series model (paragraph [0119]) and Padam  teaches computing network receives data related to a POS transaction  by a card holder, data includes  at least one monetary amount assonated  with MCC (merchant category code)  (paragraph [0014]) .  Neither Misra nor Padam teach the corresponding obtained transaction data is assorted with a user and the corresponding output of the predicted results is the anticipated purchase window for directing advertisement to user according with each respective anticipated purchase window.
However, Mangipudi teaches associated with the user (paragraph [0048], discloses receives user purchases  history from point of sale (POS) database , user activity information  receives  from merchants’ mobile  application .., user information associated  with user interactions with items such as predict ) ;
 receiving  by the computing system, as output, an anticipated purchase window for the user with respect to each merchant catory code of the plurality merchant catory code where the anticipated purchase window comprising an anticipated data of the next purchase amount (paragraphs [0082]-[0083], discloses determining user intent towards certain product brand or categories  .. paragraph  [0105], discloses content determination  and targeting system determines purchase  probability of an item on a given day [anticipated window] and paragraph [0108], discloses table time series  forecasting ) ; and
directing, by the computing system advertisement to the user in accordance with each respective anticipated purchase window (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill before the effective filing date of the claimed invention  for the  time-series module that predict the consumer spending in the specific merchant of Misra and for  parsing the transaction into  a split transaction of Padam     

With respect to claim 15, Misra in view of Padam  and further view of Mangipudi teaches elements of claim 14, furthermore, Misra teaches the system wherein identifying the baseline history on a merchant-level (paragraphs [0036]-[0074], discloses transaction Level-information merchant category code). 
 
With respect to claim 16, Misra in view of Padam  and further view of Mangipudi teaches elements of claim 14, furthermore, Misra teaches the system wherein the stream of transaction associated with the user comprises at least one of merchant name, merchant category code, seasonality information and amount spent  ((paragraphs [0036]-[0074], discloses transaction Level-information merchant category code ). 
 
 With respect to claim 17, Misra in view of Padam and further view of Mangipudi teaches elements of claim 14, Misra and Padam failed to teach wherein directing, by the computing system, advertisements to the user comprises: EAST\1 66645858.4P2485-US 359025-100129 generating a personalized webpage comprising the one or more advertisements 
However, Mangipudi teaches teach wherein the one or more advertisements are tailored to the user (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant 


With respect to claim 18 Misra in view of Padam and further view of Mangipudi teaches elements of claim 14, Mira and Padam filed to teach directing advertisement to a user comprising generating an electronic message comprising the one or more advertisements.

However, Mangipudi teaches the method wherein directing, by the computing system, advertisements to the user (paragraph [0081], discloses the content determination and targeting system also checks with the item ID … is an offer an advertisement or coupon) comprises: 
EAST\1 66645858.4P2485-US generating an electronic message comprising the one or more advertisements (Fig. 18, 1817 discloses sort message service (SMS) paragraph [0139], disclose a short message services (SMS) client .., and paragraph [0211] discloses dynamic targeting of messages by the content determine and targeting system 2902 to a user providing personalized and relevant content and service   in which a customer is currently interested).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invitation for  the time-series module that predict the consumer spending in the specific merchant of Misra and 
With respect to claim 19, Misra in view of Padam and further view of Mangipudi teaches elements of claim 14, furthermore, Misra teaches the system wherein the output comprises an estimated time the user will next transaction with a merchant having a   specified merchant category code (paragraphs [0084] - [0099], discloses merchant category code.., a time-series mode can be fitted on the selected principle.., where xt is the spend at time t, u is a constant ..).  
Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejections filed 10 November 2021 have been fully considered but they are not persuasive.  Applicants’ arguments of the claimed system improves upon conventional advertisements systems by predict an anticipated purchase window of a give user is not persuasive.   Improving conventional advertising system to anticipate a purchase widow provide no improvement to computer itself or other technology other that improving to target a certain user with advertisement during the anticipate purchase window (see paragraph [0062] ) see paragraph [0080]  for computing system to track to improves sales and spending, which is an abstract idea.   
Further, the claims recite generic components preforming generic computer functions.  Applicants acknowledged in the specification the use of  time series  algorithm tracking using spending for anticipating a purchase widow  and  develop time series algorithms for the more popular merchant category codes and merchants, for which organization computing system 104 would track to improve (e.g., optimize) sales and spending (see  paragraphs [0047], [0088]).   See Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (generic computer components such as an "computing system”, “processor” or memory”," fail to satisfy the inventive concept requirement).  The claims do not impose a meaning full limits on alleged judicial exception.  Therefore, the 35 U.S.C 101 rejections is maintained.  

Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 13 10 November 2021 with respect to claim (s) 1-6 and 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant further argued that Misra and Mangipudi fails to discloses, teach or suggest at least “generating the time series algorithm comprising a firs variable corresponding of the customer spending, a second variable  corresponding seasonality of the customer  spending and third value correspond to noise.., is not persuasive.    Misra teaches (paragraph [0012], discloses  the time-series model .., the data of each of the selected  merchant …, merchant catory code (MCC)  and paragraph [0020], discloses executing the method for predication of consumer spending  according  to various the implementation [generating a time-series algorithm] ) comprising  a first variable corresponding to a trend of the customer spending second variable corresponding to a seasonality of the customer  spending, and  a third variable  corresponding to noise associated with the customer  spending (paragraph [0012, discloses the time series model.., data of each of the selected merchant.., paragraph [0076], discloses transaction and spending volumes [noise associated with customer spending]  a being recorded across server destination, industry and paragraph [0084], discloses a time-series model can be fitted on the selected principle components  based on statistical modeling techniques .., the Modeling the Principal Components using a time-series techniques  utilize granular transaction data and advantageously capture  the seasonality relationship  paragraphs [0086]-[0098] discloses where xₜ is a spend [ first variable corresponding to a trend of customer  spending], at time t, [second variable corresponding to a seasonality of customer spending] and constant ɸ is the coefficient [third variable corresponding to noise associated with customer spending]   and paragraph [0106], discloses obtain based on historical transaction data such as: merchant identify, transaction amount, date of transaction , merchant category code (MCCP industry code, and industry description, etc.,   ).  Therefore, Mira address the claimed limitations.  

Prior Arts on the Record
Misra (Pub., 2016/0148224 A1) discloses predicting of consumer spending. 
Padam et al (US Pub., 2005/0080692 A1) discloses a system and method for allowing linked account types to be associated with each plan participant. The plan participants create and select rules that govern distributions from the linked account types.
Mangipudi et al (US Pub., No., 2016/0171540 A1) discloses a computer implement method and a content determination and targeting system (CDTS) dynamically target time event and inventory based, location-specific and behavior relevant content. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682